MARX, J.
The Cincinnati Traction Co. brought this action in the Superior Court to set aside a verdict and judgment for $8100 rendered in favor of Joseph Schlasinger. It was claimed that Schlasinger and his witnesses conspired to obtain said verdict by false evidence and fraud.
At the trial of his case, Schlasinger claimed that he was driving a wagon which was struck by a street car and that he was thrown backwards over the seat thereby sustaining permanent injuries to his back. He walked with difficulty and stooped over, apparently unable to stand erect. He further claimed that prior to the accident he worked every day, walked erect, was strong and healthy and .never had an injury except an operation for appendicitis from which he had completely recovered.
By admissions of Schlasinger and his wife on the witness stand, it developed that the story presented at the trial was fraudulent and false. It was admitted by Schlasinger that while loading ice in a railroad car 15 years ago he fell to the floor striking his side; that there existed pain in his back and that he wore various devises to relieve such pain. Up to within a year of the street car accident he was treated by doctors for pains in his back. The Court held:
1. The evidence clearly establishes a successful -attempt upon the part of Schlasinger and certain of his witnesses to deceive the court and jury as to material facts; and to secure a verdict upon false and perjured evidence.
2. Not only were the court and jury deceived, but his own counsel, as to the true facts.
3. It is possible that the street car accident may have aggravated the injuries to Sehlasinger’s back; but that was not the claim he made under oath for the purpose of getting large sums of money from the Company.
4. Where a judgment is obtained by fraud it may be set aside by a court of equity. 39 OS.624. .
5. Relief prayed for by the Company will be granted and the judgment heretofore rendered will be set aside and vacated.